      Case 4:20-cv-05640-YGR Document 625-1 Filed 05/10/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                  OAKLAND DIVISION
11

12   EPIC GAMES, INC.,                        Case No. 4:20-CV-05640-YGR

13                       PLAINTIFF and        [PROPOSED] ORDER GRANTING NON-
                         COUNTER-             PARTY NINTENDO OF AMERICA INC.’S
14                       DEFENDANT,           NOTICE OF MOTION AND MOTION
                                              FOR LEAVE TO SEEK
15            V.                              RECONSIDERATION REGARDING
                                              SEALING PORTIONS OF THE KREINER
16   APPLE, INC.,                             DEPOSITION

17                       DEFENDANT and
                         COUNTER-
18                       CLAIMANT.

19

20

21

22

23

24

25

26

27

28

       [PROPOSED] ORDER GRANTING NON-PARTY NINTENDO OF AMERICA INC.’S NOTICE OF MOTION
                                   AND MOTION FOR LEAVE
     152451872.1
     Case 4:20-cv-05640-YGR Document 625-1 Filed 05/10/21 Page 2 of 2



 1          On May 10, 2021, Non-Party Nintendo of America Inc. (“NOA”) filed a Notice of Motion

 2   and Motion for Leave to Seek Reconsideration Regarding Sealing Portions of the Kreiner

 3   Deposition. Through its Motion, NOA seeks leave to request reconsideration of the Court’s

 4   decision not to seal Kreiner Deposition 82:14-83:3 and 83:12-16.

 5          Having considered NOA’s Motion and supporting declaration,

 6          IT IS HEREBY ORDERED THAT the Motion is GRANTED.

 7          IT IS SO ORDERED.

 8

 9   Dated: ____________, 2021

10                                               Honorable Yvonne Gonzalez-Rogers
11                                               United States District Judge
                                                 Northern District of California
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -1-
       [PROPOSED] ORDER GRANTING NON-PARTY NINTENDO OF AMERICA INC.’S NOTICE OF MOTION
                                   AND MOTION FOR LEAVE
